Goldsborough, J.,
delivered the opinion of this Court:
We have carefully considered the application set forth in the above petition, in which the petitioner' prays that the decree of affirmance passed by this Court at the present term in the case of Sarah E. Mitchell vs. Henry S. Mitchell & others, may be rescinded, and the cause remanded for the purposes stated in said petition.
We find no sufficient cause assigned to justify us in disturbing the decree.
It appearing from the record in the cause in which the *591decree was passed, that the annuity bequeathed to the petitioner had been paid to the period when “Myrtle Grove” devolved on her by descent, from that time this estate became primarily liable for the payment of the charge. But by the union thereof with the estate in the petitioner, the annuity was extinguished and “Hunting Fields” absolved from all liability for contribution. This exemption is manifest, because by the conceded valuation of “Myrtle Grove,” the interest on that valuation is more than sufficient to extinguish the annuity.
(Decided June 3rd, 1864.)
The rents and profits of “Myrtle Grove” sought to bo obtained through the bill of complaint and this petition, arose out of the estate after the legal title thereto had devolved upon the petitioner. They were received by Henry S. Mitchell while he was in adversary possession of the property.
The petitioner having recovered “Myrtle Grove” in an action of ejectment, sued at law for these rents and profits as mense profits, and it was her misfortune if they could not all be recovered because of the interposition of the plea of the statute of limitations.
The petitioner having thus elected to proceed at law, this Court as a Court of Equity cannot afford her the relief sought by her petition.

Petition Dismissed.